DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/13/2022.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/13/2022 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.
Information Disclosure Statement
The information disclosure statement filed 12/6/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
Foreign Patent Document Cite BB (WO2011/063059) has not been provided and therefore has not been considered.
The information disclosure statement filed 12/6/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  
Foreign Patent Document Cite BC (EP0978734) and BD (EP1411373)  do not have a statement of relevance in English and therefore have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-18, 24, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrase “wherein the processing unit and/or the main detector are configured to combine a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to discriminate a metal and/or unauthorized object above said surface up to a detection threshold distance” in the second to last paragraph lacks proper written description.  
1) Applicant recites that the main detector is “for sensing a metal and/or unauthorized object above a surface onto which the individual can walk,” and then explains that the detect includes a short-range and a long-range sensing element in Claim 1.  Sensing elements themselves are not reasonably capable of combining a result, and are not reasonably capable of combing the result as claimed.  Furthermore, the main detector is the device that is comprised of the short range and long range detector elements, and thus applicant’s claim is essentially stating that the main detector combines its own results.  Applicant however does not disclose any structure or hardware for the main detector that would reasonably allow it to combine its own short and long range sensing element results as claimed.  Applicant furthermore does not reasonably disclose or claim any structure for the main detector that would allow it to perform the above combination of the results as claimed.  As such, this feature lacks proper written description.
2) The above phrase lacks proper written description because applicant does not reasonably explain how the results from the short and long range sensing elements are combined, either by the main detector or the processing unit.  Applicant does not provide any reasonable guidance to explain, for example, what the processing unit does with both results such that they are themselves combined.  Note that using two results is not the same as combing the results as claimed.  applicant does not reasonably establish possession of the above claim feature because applicant does not reasonably explain how applicant combines the above results as claimed.
3) Applicant does not reasonably explain how applicant uses the combined result to discriminate a metal and/or unauthorized object above said surface up to a detection threshold distance” as claimed.  Applicant does not provide any guidance as to how a signal from both the short and long range elements can be used to discriminate, and thus identify specific types of objects.  applicant does not provide any flow charts, diagrams, mathematical equations, or any other guidance to reasonably establish how applicant is implementing the feature to demonstrate possession of the claim feature.  As best understood, applicant is not attempting to rely upon that which is well known, and therefore applicant must provide a sufficient explanation demonstration how applicant is implementing the claim feature in order to establish possession.  Because applicant has not provided such an explanation, this feature lacks proper written description.
The phrase “wherein the detection threshold distance is selectable in a range from a predetermined detection minimal distance to a predetermined maximal detection distance” on the last two lines lacks proper written description.  As issue here is that applicant does not provide any guidance or explanation as to how the distance itself is selectable.  Applicant doe not provide any explanation as to how any component of the device is configured to select a value in the above range, why specific values are selected, or any other details necessarily to demonstrate possession of the above claim feature by reasonably explaining how a value would be selected in the above range. 
As to Claim 2,
The phrase “wherein said predefined minimal detection distance is below 1 cm and said predefined maximum detection distance is above 20 cm” on lines 4-7 lacks proper written description  At issue here is that applicant is essentially reciting, in combination with the features of Claim 1, that the selectable threshold distance is within the range of 0 to infinity. This is because values below 1 cm reasonably include 0-0.999cm, and values over 20cm reasonably include 20.001cm to infinity. As such, applicant’s claimed range is essentially 0 to infinity, but where applicant does not reasonably disclose how applicant can select a range throughout the entire range covered by the scope of the above claim feature.  Applicant does not reasonably disclose an embodiment capable of such a feature, and applicant does not reasonably explain how such a feature would be implemented to reasonably establish possession of the claim feature. As such, this feature lacks proper written description.  
As to Claim 5,
The phrase “the processing unit and/or the main detector are configured to combine a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to provide a more accurate detection of a metal and/or unauthorized object up to the first maximal distance  with respect to the detection provided between the first and the second maximal distance” on lines 2-6 lacks proper written description.
1) The above phrase lacks proper written description because applicant does not reasonably explain how the results from the short and long range sensing elements are combined, either by the main detector or the processing unit.  Applicant does not provide any reasonable guidance to explain, for example, what the processing unit does with both results such that they are themselves combined.  Note that using two results is not the same as combing the results as claimed.  applicant does not reasonably establish possession of the above claim feature because applicant does not reasonably explain how applicant combines the above results as claimed.
2) Applicant recites that the main detector is “for sensing a metal and/or unauthorized object above a surface onto which the individual can walk,” and then explains that the detect includes a short-range and a long-range sensing element in Claim 1.  Sensing elements themselves are not reasonably capable of combining a result, and are not reasonably capable of combing the result as claimed.  Furthermore, the main detector is the device that is comprised of the short range and long range detector elements, and thus applicant’s claim is essentially stating that the main detector combines its own results.  Applicant however does not disclose any structure or hardware for the main detector that would reasonably allow it to combine its own short and long range sensing element results as claimed.  Applicant furthermore does not reasonably disclose or claim any structure for the main detector that would allow it to perform the above combination of the results as claimed.  As such, this feature lacks proper written description. 
As to Claim 11,
The phrase “the processing unit and/or the main detector being able to modify a detection sensitivity of said short-range sensing element and/or of said long-range sensing element so as to modify the first and/or second maximal distance” on lines 1-4 lacks proper written description.
The only disclosure with regard to the above feature is found in paragraph [00128], but this paragraph only explains that the detection sensitivity can be varied by amplifying or decreasing the sensed value. Applicant does not provide any guidance or explanation as to how applicant implements the above feature so as to allow the processing unit or main detector to modify the detection sensitivity.  The Examiner is not raising and issue as to the addition of some amplifier that can amplify the output of the induction sensors.  Instead, the issue being raised here is that applicant is claiming that the processing unit and/or main detector can further modify the sensed values by amplifying or decreasing the sensed value.  Applicant does not provide any guidance or explanation as to how the main detector itself, which is itself generating the sensed values, would be reasonable capable of performing this function.  Applicant does not disclose any structure of features that are part of the main detector that would allow it to perform this function.  Furthermore, applicant does not disclose how the processing unit would be able to or would decide to perform this function.  Meaning, applicant does not reasonably explain how the processing unit itself could amplify or decrease the sensed value, and applicant does not explain any feature that would cause the processing unit to decide to perform the above claim feature.  Applicant does not disclose how the processing unit and the main detector are reasonably “able” to perform the above claim feature as claimed, and the above phrase therefore lacks proper written description.
As to Claim 15,
The phrase “the processing unit is further connected to the proximity detector by a data link for receiving data; and wherein the controlling processing unit is configured to control the communication unit for sending a pass signal when both following conditions are met: the proximity detector indicates that the shoe lays at a specific position on said surface, and the main detector indicates a probability of a presence of a metal and/or unauthorized object lower than a predefined detecting threshold” on lines 2-9 lacks proper written description.  At issue here is that applicant is reciting that the main detector indicates a probability of a presence of an object, but the main detector is not reasonably capable of making such an indication.  Applicant may mean to recite that the main detector is outputting a signal indicating a presence of an object being lower than the claimed threshold, but the term probability reasonably means that a mathematical probability is being determined.  The main detector comprises sensor elements, and these elements are not reasonably capable of determining a probability.  As such, this phrase lacks proper written description. 
As to Claim 17,
The phrase “the processing unit being configured to control the communication unit for sending a stop signal in order to prompt the individual to stop walking towards restricted access area and to remove his shoe if the main detector indicates a probability of a presence of a metal and/or unauthorized object that is higher than said predefined detecting threshold” on lines 
At issue here is that applicant is reciting that the main detector indicates a probability of a presence of an object, but the main detector is not reasonably capable of making such an indication.  Applicant may mean to recite that the main detector is outputting a signal indicating a presence of an object being lower than the claimed threshold, but the term probability reasonably means that a mathematical probability is being determined.  The main detector comprises sensor elements, and these elements are not reasonably capable of determining a probability.  As such, this phrase lacks proper written description.
As to Claim 24,
The phrase “The phrase “said detection threshold distance is selected in a range from a predetermined minimal detection distance to a predetermined maximal detection distance; preferably said predefined minimal detection distance being lower than 1 cm and said predefined maximal detection distance being bigger than 20 cm” on lines 1-5 lacks proper written description. At issue here is that applicant is essentially reciting that the selectable threshold distance is within the range of 0 to infinity. This is because values below 1 cm reasonably include 0-0.999cm, and values over 20cm reasonably include 20.001cm to infinity. As such, applicant’s claimed range is essentially 0 to infinity, but where applicant does not reasonably disclose how applicant can select a range throughout the entire range covered by the scope of the above claim feature.  Applicant does not reasonably disclose an embodiment capable of such a feature, and applicant does not reasonably explain how such a feature would be implemented to reasonably establish possession of the claim feature. As such, this feature lacks proper written description.  
As to Claim 25,
The phrase “the method further comprising a step of combining a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to discriminate a metal and/or unauthorized object above said surface up to the detection threshold distance” on lines 8-11 lacks proper written description. 
1) The above phrase lacks proper written description because applicant does not reasonably explain how the results from the short and long range sensing elements are combined by the main detector, the processing unit, or by any other component.  Applicant does not provide any reasonable guidance to explain, for example, what the processing unit or main detector does with both results such that they are themselves combined.  Applicant, furthermore, does not provide any reasonably guidance on what applicant means when applicant recites that the results are combined in that applicant does not explain how these results are combined.  Note that using two results is not the same as combing the results as claimed.  applicant does not reasonably establish possession of the above claim feature because applicant does not reasonably explain how applicant combines the above results as claimed.
2) Applicant does not reasonably explain how applicant uses the combined result to discriminate a metal and/or unauthorized object above said surface up to a detection threshold distance” as claimed.  Applicant does not provide any guidance as to how a signal from both the short and long range elements can be used to discriminate, and thus identify specific types of objects.  applicant does not provide any flow charts, diagrams, mathematical equations, or any other guidance to reasonably establish how applicant is implementing the feature to demonstrate possession of the claim feature.  As best understood, applicant is not attempting to rely upon that which is well known, and therefore applicant must provide a sufficient explanation demonstration how applicant is implementing the claim feature in order to establish possession.  Because applicant has not provided such an explanation, this feature lacks proper written description.
The phrase “wherein the detection threshold distance is selectable in a range from a predetermined detection minimal distance to a predetermined maximal detection distance” on the last two lines lacks proper written description.  As issue here is that applicant does not provide any guidance or explanation as to how the distance itself is selectable.  Applicant doe not provide any explanation as to how any component of the device is configured to select a value in the above range, why specific values are selected, or any other details necessarily to demonstrate possession of the above claim feature by reasonably explaining how a value would be selected in the above range. 
As to Claim 26,
The phrase “a step of modifying the first and/or the second maximal distance, preferably by modifying a detection sensibility of said short-range sensing element and/or a detection sensibility of said long-range sensing element” on lines 2-4  lacks proper written description.  First, the Examiner respectfully notes that there is no disclosure or explanation as to how applicant modifies a detection sensibility to reasonably establish possession of the claim feature.  Applicant does not explain what a detection sensibility is or how it can ben modified as claimed.  As such, this feature lacks proper written description.  To the extent that applicant meant to recite a detection sensitivity, the only disclosure with regard to the above feature is found in paragraph [00128], but this paragraph only explains that the detection sensitivity can be varied by amplifying or decreasing the sensed value. Applicant does not provide any guidance or explanation as to how applicant implements the above feature so as to allow the processing unit, main detector, or any other component to modify the detection sensitivity.  The Examiner is not raising and issue as to the addition of some amplifier that can amplify the output of the induction sensors.  Instead, the issue being raised here is that applicant is claiming that the detection sensitivity is modified by amplifying or decreasing the sensed value, but applicant does not provide any guidance as to how this is implemented, why the system would decide to perform this feature, or any other detail necessary to implement such a limitation.  In light of Claim 11, the Examiner respectfully notes that applicant does not provide any guidance or explanation as to how the main detector, po itself, which is itself generating the sensed values, would be reasonable capable of performing this function.  Applicant does not disclose any structure of features that are part of the main detector that would allow it to perform this function.  Furthermore, applicant does not disclose how the processing unit would be able to or would decide to perform this function.  Meaning, applicant does not reasonably explain how the processing unit itself could amplify or decrease the sensed value, and applicant does not explain any feature that would cause the processing unit to decide to perform the above claim feature.  Applicant does not disclose how the processing unit,  the main detector, or any other component are reasonably configured to perform the above claim feature as claimed, and the above phrase therefore lacks proper written description.
As to Claims 2-5 and 8-18, 
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-18, and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “a metal and/or unauthorized object” on lines 10, 13-14, 15-16, and 20 is indefinite. Applicant initially recites this feature on line 4, but then distinctly re-recites this feature on the above lines.  The difference and relationship between these features is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
As to Claim 5,
The phrase “the processing unit and/or the main detector are configured to combine a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to provide a more accurate detection of a metal and/or unauthorized object up to the first maximal distance  with respect to the detection provided between the first and the second maximal distance” on lines 2-6 is indefinite.  Claim 1 already recites the that the processing unit and/or main detector are configured to combine the results from the short and long range sensing elements.  As such, as best understood, the combination in Claim 5 is the same as the combination Claim 1, but where the combined values are being recited distinctly. As such, the difference and relationship between the two combined results is unclear, and therefore indefinite.
As to Claim 13,
The phrase “wherein the short-range sensing element, the long-range sensing element and/or one of said sensing elements is arranged to measure an electromagnetic permittivity or permeability, preferably in the range of 100 kHz to 6 GHz, for detecting an unauthorized object, notably a dangerous and/or illegal non-metallic object, worn or carried by the individual” on lines 1-6 is indefinite.
1) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation measure an electromagnetic permittivity or permeability with no frequency limitations, and the claim also recites preferably in the range of 100 kHz to 6 GHz, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation an unauthorized object, and the claim also recites notably a dangerous and/or illegal non-metallic object, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3) The phrase “an unauthorized object, notably a dangerous and/or illegal non-metallic object” on lines 4-5 is indefinite.  Applicant has already recited a metal and/or unauthorized object in Claim 1, and as best understood, the above unauthorized object, dangerous object, and illegal non-metallic object, are all referring to the same object.  The difference and relationship between each of these objects is therefore unclear.
As to Claim 14,
The phrase “wherein the detection unit further comprises a proximity detector, such as a capacitive sensor, for sensing a positioning of a shoe of the individual on said surface” on lines 2-4 is indefinite. Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to Claim 15,
The phrase “the controlling processing unit” on line 3 is indefinite.  At issue here is that a controlling processing unit was not previously recited.  Claim 1 recites a processing unit, but no previously claim recites a controlling processing unit. The difference and relationship between the controlling processing unit of this claim and the processing unit of Claim 1 is unclear, and is unclear what controlling processing unit applicant is referring to with this phrase.
The phrase “a metal and/or unauthorized object” on lines 8-9 is indefinite. Applicant recites “a metal and/or unauthorized object,” but applicant has already recited this feature in Claim 1.  The difference and relationship between these features and thus already recited in claim 1 is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
As to Claim 17,
The phrase “a metal and/or unauthorized object” on line 5 is indefinite. Applicant recites “a metal and/or unauthorized object,” but applicant has already recited this feature in Claim 1.  The difference and relationship between these features and thus already recited in claim 1 is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
As to Claim 18,
The phrase “further configured to transmit to the full-body scanner : the detection signal, the pass signal, the stop signal, and/or the indication of a probability of a presence of a metal and/or unauthorized object that is higher or lower than the predefined detecting threshold; and/or to receive detection results from the body scanner and to control the communication unit for transmitting them to the indication unit for displaying aggregated detection results, and/or to receive a trigger command from the full-body scanner for triggering a scan by means of the detection unit, the main detector and/or the proximity detector” on lines 2-10 is indefinite.
1) Applicant does not reasonably recite what specific element is further configured to transmit to the full-body scanner.  It is unclear what specific component would be configured to perform this transmission, as no specific element is recited to perform this function. 
2) The pass, signal, the stop signal, and the indication of a probability are not previously recited. Note that this claim’s dependency was changed, and neither claim 1 nor claim 18 recite the above claim features.  It is unclear what signals or indication applicant is referring to with this phrase.
3) Applicant recites “a metal and/or unauthorized object,” but applicant has already recited this feature in Claim 1.  The difference and relationship between these features and thus already recited in claim 1 is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
As to Claim 23,
The phrase “a detection unit having: a main detector comprising at least a sensing element, preferably being an inductive and/or capacitive sensing element” on lines 4-5 is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation at least a sensing element, and the claim also recites preferably being an inductive and/or capacitive sensing element, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The phrase “a metal and/or unauthorized object” on lines 12 and 16 is indefinite. Applicant recites “a metal and/or unauthorized object,” but applicant has already recited this feature in Claim 23.  The difference and relationship between these features and thus already recited in  is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
The phrase “the indication unit being preferably part either of the shoe scanning system  or of the full-body scanner” on lines 15-16 is indefinite. Stating that the indication unit “being preferably part either of the shoe scanning system  or of the full-body scanner” is indefinite because, similar to the issue of  broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation, it is unclear if the indication unit must be part of the shoe scanning system or the full-body scanner in the claim. Stating that the indication unit “being preferably part either of the shoe scanning system  or of the full-body scanner” can reasonably mean that the indication is not part of either scanner, and is instead part of some other unclear device.  As such, this phrase is indefinite because it is unclear whether the indication unit is required to be part of either recited scanner.
The phrase “wherein the method further comprises a step of selecting a detection threshold distance under which a metal and/or unauthorized object is detected so as to allow a detection within a predefined detection volume of the full-body scanner, preferably within a blind, oriented-blind and/or indiscriminating detection volume of the full-body scanner” on the last four lines is indefinite. 
1) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation a predefined detection volume, and the claim also recites preferably within a blind, oriented-blind and/or indiscriminating detection volume, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2) Applicant recites that the detection volume is preferably within a blind, oriented-blind and/or indiscriminating detection volume, but such a recitation is indefinite because applicant does not reasonably set forth the metes and bounds for what a blind,  oriented-blind, and/or indiscriminating detection volume can be considered to be, and the difference and relationship between each of these volumes is unclear  For example, applicant explains that a blind detection space is one where the full-body scanner is unclear able sense a metallic object.  However, no such description is provided for an “oriented-blind” recitation, and a blind recitation would reasonably include all instances when a metallic object could not be detected, which would reasonably include the oriented-blind.  As such, the difference between these two blind recitations is unclear, and it is unclear what applicant intends for the phrase “oriented-blind”  to means as the metes and bounds of this phrase are unclear.  Further, applicant explains that a indiscriminating detection space is one where the full-body scanner is unable to discriminate “unharmed material,” but applicant provides no guidance as to what unharmed material can be considered to be.  The difference between this type of material and any other material is unclear, and the metes and bounds of what an unharmed material, and thus an indiscriminating detection volume, are unclear.  As such, the above phrase is indefinite.
As to Claim 24,
The phrase “said detection threshold distance is selected in a range from a predetermined minimal detection distance to a predetermined maximal detection distance; preferably said predefined minimal detection distance being lower than 1 cm and said predefined maximal detection distance being bigger than 20 cm” on lines 1-5 is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation said detection threshold distance is selected in a range from a predetermined minimal detection distance to a predetermined maximal detection distance, and the claim also recites preferably said predefined minimal detection distance being lower than 1 cm and said predefined maximal detection distance being bigger than 20 cm, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to Claim 25,
The phrase “a metal and/or unauthorized object” on lines 3-4, 6-7, and 10 is indefinite. Applicant recites “a metal and/or unauthorized object,” but applicant has already recited this feature in Claim 23.  The difference and relationship between these features and thus already recited in  is unclear, because, as best understood, they are referring to the same feature but are being distinctly recited.
As to Claim 26,
The phrase “a step of modifying the first and/or the second maximal distance, preferably by modifying a detection sensibility of said short-range sensing element and/or a detection sensibility of said long-range sensing element” on lines 2-4 is indefinite.
1) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation modifying the first and/or the second maximal distance, and the claim also recites preferably by modifying a detection sensibility of said short-range sensing element and/or a detection sensibility of said long-range sensing element, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2) Applicant claims modifying a detection “sensibility,” but it is unclear what a what a detection sensibility means in light of the disclosure.  While applicant may have meant a detection sensitivity, the claims currently recite a detection sensibility, and such a phrase is not definite in light of the disclosure as it is unclear how applicant intends for this phrase to be interpreted. 
As to Claim 27,
The phrase “a step of establishing a data link, preferably via an Ethernet link, between the shoe scanning system and the full-body scanner for providing detection results provided by the shoe scanning system to the full-body scanner and/or for aggregating detections of metallic objects and/or unauthorized objects, notably non-metallic objects, provided by the shoe scanning system and by the full-body scanner; the method further preferably comprises displaying of aggregated result by means of said indication unit” on lines 2-7 is indefinite.
1) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation establishing a data link, and the claim also recites preferably via an Ethernet link, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation unauthorized objects, and the claim also recites notably non-metallic objects, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
3) The recitation of “the method further preferably comprises displaying of aggregated result by means of said indication unit” is indefinite because it is unclear if such a feature is or is not required in the claim. Stating that a feature is preferably implemented does not reasonably require the feature, and instead only, as best understood, means the feature is preferred.  As such, it is unclear whether this feature is being positively recited.
As to Claim 28,
The phrase “a step of establishing a command link, preferably via an Ethernet link, between the shoe scanning system and the full-body scanner” on lines 2-4 is indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation establishing a command link, and the claim also recites preferably via an Ethernet link, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to Claims 2-5, 8-18, and 24-28,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 11-15, 18, and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karmi et al. (Karmi) (US 2004/0222790).
As to Claim 1,
Karmi discloses A shoe scanning system for a restricted area access point, notably provided with a full-body scanner (check gate) scanning an individual before access to a restricted access area (Paragraph [0044]), the system comprising a detection unit (10) comprising: a main detector for sensing a metal and/or unauthorized object above a surface onto which the individual can walk (Paragraphs [0036],[0037]); a communication unit ((1) or (4b) or the part of the QR system that sends a signal to the display or the part of the display processing that receives a signal from the QR system and that allows the signal to be displaced) for transmitting a message to an indication unit for providing instructions to the individual and/or to an assistant (3) (Paragraphs [0040],[0041]); and a processing unit (the part of the QR system that performs the claimed function) connected to the main detector by a data link for receiving data and controlling the communication unit for sending a detection signal when the main detector indicates a presence of a metal and/or unauthorized object (Paragraphs [0040],[0041]), wherein the main detector comprises sensing elements located below said surface (Figure 6 / note the coils located below the surface of the device) , the sensing elements comprising: a short-range sensing element arranged to detect a metal and/or unauthorized object located above said surface up to a first maximal distance (Figure 6 / note the short-range sensing elements can be the elements located at the bottom of the curved plane), and a long-range sensing element arranged to detect a metal and/or unauthorized object located above said surface up to a second maximal distance (Figure 6 / note the long-range sensing elements can be the elements located towards the top of the curved plane), the second maximal distance being higher than the first maximal distance (Figure 6), wherein the processing unit and/or the main detector are configured to combine a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to discriminate a metal and/or unauthorized object above said surface up to a detection threshold distance (Figure 6), (Paragraphs [0040], [0041] / note the device will collectively use all of the information from all of the coils to identify an object, and thus will combine the data into a complete picture using all of the responses of the coils, and where the detection threshold distance is a maximum distance for which the device is capable of detecting), and wherein the detection threshold distance is selectable in a range from a predetermined detection minimal distance to a predetermined maximal detection distance (Figure 6 / this is a property of the system in that the threshold distance is determined and selected when the device is manufactured and is reasonably within a maximum and minimum detection range of the device).
As to Claim 2,
Karmi discloses wherein said predefined minimal detection distance is below 1 cm and said predefined maximum detection distance is above 20 cm (Paragraphs [0040], [0041] / note that, in combination with Claim 1, the detection threshold must be able to be selected in a range from below 1 cm and above 20 cm. Karmi discloses this because Karmi is reasonably capable of having a distance of detection that is selectable within this range, because this range essentially includes 0 (below 1 cm) to infinity (above 20 cm)).
As to Claim 3,
Karmi discloses the short-range sensing element is an inductive sensing element, and wherein the long- range sensing element is an inductive sensing element (Paragraph [0055] / note coils 16).
As to Claim 5,
Karmi discloses the processing unit and/or the main detector are configured to combine a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to provide a more accurate detection of a metal and/or unauthorized object up to the first maximal distance  with respect to the detection provided between the first and the second maximal distance  (Figure 6), (Paragraphs [0040], [0041] / note the device will collectively use all of the information from all of the coils to identify an object, and thus will combine the data into a complete picture using all of the responses of the coils, and where the detection threshold distance is a maximum distance for which the device is capable of detecting.  Also note that the phrase “to provide a more accurate detection of metal and/or unauthorized object” is merely reciting a benefit of combining the data. Because Karmi is reasonably capable of combing the data as claimed for the purpose of identifying an object as claimed, Karmi reasonably discloses this cause feature as using an obtaining data from all of the coils of Karmi will provide a more accurate detection than providing only data from some of the coils.).
As to Claim 8,
Karmi discloses said first maximal distance being lower than said predetermined maximal detection distance and said second maximal distance being equal or higher than said predetermined maximal detection distance  (Figure 6), (Paragraphs [0040], [0041] / note that a predetermined maximum detection distance can be selected such that the first maximum distance is less than the predetermined maximal detection distance and said second maximal distance being equal or higher than said predetermined maximal detection distance. For example, the predetermined maximum distance can be selected to be a value just below the actual maximum sensing distance of the device).
As to Claim 11,
Karmi discloses the processing unit and/or the main detector being able to modify a detection sensitivity of said short-range sensing element and/or of said long-range sensing element so as to modify the first and/or second maximal distance (Figure 6), (Paragraphs [0040], [0041] / note that the processing unit can be modified by updating it’s program code to select different excitation or detection coils).
As to Claim 12,
Karmi discloses the short-range sensing element and/or the long-range sensing element  of the main detector are located in one or more recesses of a protective casing (Figure 6 / note that there must be recesses / openings in the device (10) to allow the coils to be located inside the device, and the device is reasonably the protective casing in the form of the rectangular shape shown in the figure).
As to Claim 13,
Karmi discloses wherein the short-range sensing element, the long-range sensing element and/or one of said sensing elements is arranged to measure an electromagnetic permittivity or permeability, preferably in the range of 100 kHz to 6 GHz, for detecting an unauthorized object, notably a dangerous and/or illegal non-metallic object, worn or carried by the individual (Paragraph [0032] / note that like applicant, the measured signal is reasonably indicative of permittivity and/or permeability as it is designed to identify different types of materials (Paragraph [0037])).
As to Claim 14,
Karmi discloses wherein the detection unit further comprises a proximity detector, such as a capacitive sensor, for sensing a positioning of a shoe of the individual on said surface (Paragraphs [0036], [0091]).
As to Claim 15,
Karmi discloses the processing unit is further connected to the proximity detector by a data link for receiving data (Paragraph [0036] / note there must be a data link between the processing unit and proximity detector in order for the system to know to activate the measuring sensors when detecting the presence of a measurable object) ; and wherein the controlling processing unit is configured to control the communication unit for sending a pass signal when both following conditions are met: the proximity detector indicates that the shoe lays at a specific position on said surface, and the main detector indicates a probability of a presence of a metal and/or unauthorized object lower than a predefined detecting threshold (Paragraphs [0028], [0029], [0036], [0091] / note that Karmi discloses the use of a proximity detector to detect whether an object is present or not, and will only send a pass signal, such as a signal to open the barrier, when an object is not detected).
As to Claim 18,
Karmi discloses further configured to transmit to the full-body scanner : the detection signal, the pass signal, the stop signal, and/or the indication of a probability of a presence of a metal and/or unauthorized object that is higher or lower than the predefined detecting threshold; and/or to receive detection results from the body scanner and to control the communication unit for transmitting them to the indication unit for displaying aggregated detection results, and/or to receive a trigger command from the full-body scanner for triggering a scan by means of the detection unit, the main detector and/or the proximity detector (Paragraphs [0037], [0044]), (Figures 1, 3/ note that the display (12) is being interpreted to be part of the full body scanner, and the shoe scanner transmits to this display a signal indicating a pass (green light) or indication of a threat (red light)).
As to Claim 23,
Karmi discloses A retrofitting method for a full-body scanner (check gate) for scanning an individual before access to a restricted access area (Paragraph [0044]), the method comprising: providing a shoe scanning system comprising a detection unit (10) having: a main detector comprising at least a sensing element (16), preferably being an inductive and/or capacitive sensing element (Figure 6 / note coils), (Paragraphs [0036],]0037]), a communication unit (4b) for transmitting a message to an indication unit (12) (Figure 1), and a processing unit (1) connected to the main detector by a data link for receiving data and controlling the communication unit for sending a detection signal when the main detector indicates a presence of a metal and/or unauthorized object (Paragraphs [0040], [0041]); wherein said at least sensing element is placed under a surface of a path toward said area so as to sense a metal and/or unauthorized object located above said surface (Figure 6), establishing a data link between the communication unit of the detection unit and an indication unit for providing instructions to the individual and/or to an assistant (Figure 2), the indication unit being preferably part either of the shoe scanning system or of the full-body scanner (Figures 1 and 6), wherein the method further comprises a step of selecting a detection threshold distance under which a metal and/or unauthorized object is detected so as to allow a detection within a predefined detection volume of the full-body scanner, preferably within a blind, oriented-blind and/or indiscriminating detection volume of the full-body scanner  (Figure 6 / this is a property of the system in that the threshold distance is determined when the device is manufactured and is reasonably within a maximum and minimum detection range of the device).
As to Claim 24,
Karmi discloses wherein said detection threshold distance is selected in a range from a predetermined minimal detection distance to a predetermined maximal detection distance  preferably said predefined minimal detection distance being lower than 1 cm and said predefined maximal detection distance being bigger than 20 cm (Figure 6 / this is a property of the system in that the threshold distance is determined and selected when the device is manufactured and is reasonably within a maximum and minimum detection range of the device), (Paragraphs [0040], [0041] / note that the detection threshold must be able to be selected in a range from below 1 cm and above 20 cm. Karmi discloses this because and selected range must be between 0 and infinity, which is reasonable because the claimed range essentially includes 0 (below 1 cm) to infinity (above 20 cm)).
As to Claim 25,
Karmi discloses wherein said at least a sensing element comprises: a short-range sensing element arranged to detect a metal and/or unauthorized object located above said surface up to a first maximal distance (Figure 6 / note the short-range sensing elements can be the elements located towards the bottom of the curved plane), and a long-range sensing element arranged to detect a metal and/or unauthorized object located above surface up to a second maximal distance  (Figure 6 / note the long-range sensing elements can be the elements located towards the top of the curved plane); the method further comprising a step of combining a result provided by the short-range sensing element and a result provided by the long-range sensing element so as to discriminate a metal and/or unauthorized object above said surface up to the detection threshold distance (Figure 6), (Paragraphs [0040], [0041] / note the device will collectively use all of the information from all of the coils to identify an object, and thus will combine the data into a complete picture using all of the responses of the coils, and where the detection threshold distance is a maximum distance for which the device is capable of detecting).
As to Claim 26,
Karmi discloses a step of modifying the first and/or the second maximal distance, preferably by modifying a detection sensibility of said short-range sensing element and/or a detection sensibility of said long-range sensing element (Figures 1,6), (Paragraphs [0040], [0041] / note that that a power amplifier is present, and thus the distance has been modified, in light of applicant’s disclosure, because the generated signal has been amplified).
As to Claim 27,
Karmi discloses a step of establishing a data link, preferably via an Ethernet link, between the shoe scanning system and the full-body scanner for providing detection results provided by the shoe scanning system to the full-body scanner and/or for aggregating detections of metallic objects and/or unauthorized objects, notably non-metallic objects, provided by the shoe scanning system and by the full-body scanner; the method further preferably comprises displaying of aggregated result by means of said indication unit (Paragraphs [0037], [0044]), (Figures 1, 3/ note that the display (12) is being interpreted to be part of the full body scanner, and the shoe scanner transmits to this display a signal indicating a pass (green light) or indication of a threat (red light), note the phrase “preferably via an Ethernet link” is not be considered to be required in the claim)).
As to Claim 28,
Karmi discloses a step of establishing a command link, preferably via an Ethernet link, between the shoe scanning system and the full-body scanner (Paragraphs [0037], [0044]), (Figures 1, 3/ note that the display (12) is being interpreted to be part of the full body scanner, and the shoe scanner transmits to this display a signal indicating a pass (green light) or indication of a threat (red light) / note the phrase “preferably via an Ethernet link” is not be considered to be required in the claim); triggering with said full-body scanner a detection by said shoe scanning system  (Paragraphs [0028], [0029], [0036], [0091] / note that Karmi discloses the use of a proximity detector, which can reasonably be said to be part of the full-body scanner, to detect whether an object is present or not, to cause the shoe scanner to perform a scan).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karmi et al. (Karmi) (US 2004/0222790) in view of Sgarz et al. (Sgarz) (US 2017/0131426).
As to Claim 4,
Karmi discloses the short-range sensing element is an inductive sensing element, and wherein the long- range sensing element is an inductive sensing element (Paragraph [0055] / note coils 16).
Karmi does not disclose the short-range sensing element is a capacitive sensing element, and wherein the long- range sensing element is a capacitive sensing element.
Sgarz discloses that it is known to use an inductive sensor or capacitive sensor to detect an object (Paragraphs [0048], [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Karmi to include the short-range sensing element is a capacitive sensing element, and wherein the long- range sensing element is a capacitive sensing element given the above disclosure and teaching of Sgarz in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06), and in order to advantageously be able to detect material that is not magnetic or metallic, thus allowing for additional materials to be detectable beyond what an inductive sensor can detect.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi et al. (Karmi) (US 2004/0222790) in view of Crowley et al. (Crowley) (US 2009/0001975).
As to Claim 9,
Karmi discloses the short-range sensing element and/or the long-range sensing element are on a support below said surface (Figure 6 / note the coils (16) are below the surface of the overall device and are supported by the material inside the device).
Karmi does not disclose the short-range sensing element and/or the long-range sensing element are printed on a support below said surface.
Crowley discloses the sensing elements are printed on a support below said surface (Paragraph [0047]), (Figure 2 / note the sensing elements are formed by traces 111 and 112, these traces are on the printed circuit board, and the circuit board is recessed in the device and below the floor 101 that has been removed in the figure (see paragraph [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Karmi to include the short-range sensing element and/or the long-range sensing element are printed on a support below said surface given the above disclosure and teaching of Crowley in order to advantageously be able to easily connect the coils to an external circuit while ensuring that the coils are properly supported, as well as to add the ability to provide additional circuitry directly proximate the coils to be able to easily add functionally to the device.
As to Claim 10,
Karmi in view of Crowley discloses the printed surface of the long-range sensing element being at least twice the printed surface of the short-range inductive sensing element (Figure 6 / note that more coils can be selected for the long-range sensing element than those that are selected for the short range sensing element to cause, in the combination, the printed surface of the long-range sensing element being at least twice the printed surface of the short-range inductive sensing element).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karmi et al. (Karmi) (US 2004/0222790) in view of Manneschi (US 2008/0164420).
As to Claim 16,
Karmi does not disclose a position identifying mark indicating said specific position on said surface; wherein the processing unit is further configured to control the communication unit for prompting the individual to place his shoe at said specific position if the proximity detector indicates that the shoe is positioned outside said specific position.  
Manneschi discloses a position identifying mark (400) indicating said specific position on said surface (Figure 1 / note the foot silhouette); wherein the processing unit is further configured to control the communication unit for prompting the individual to place his shoe at said specific position if the proximity detector indicates that the shoe is positioned outside said specific position (Paragraph [0083] / note processing unit is designed to indicate to a user when their foot is placed within the mark (400), and is therefore detectable, and would not provide such an indication when a foot is not detectable, which is an implicit indication that the shoe/foot is not properly located).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Karmi to include a position identifying mark indicating said specific position on said surface; wherein the processing unit is further configured to control the communication unit for prompting the individual to place his shoe at said specific position if the proximity detector indicates that the shoe is positioned outside said specific position as taught by Manneschi in order to advantageously ensure proper detection by the system, reducing errors, and ensuring that the objects being detected are properly detected to ensure that any object located within the shoe is identified.
As to Claim 17,
Karmi discloses the processing unit being configured to control the communication unit for sending a stop signal in order to prompt the individual to stop walking towards restricted access area (Paragraph [0037] / note providing a red indication is reasonably a stop signal as claimed because it provides an indication that a threat has been detected.)
Karmi does not disclose the processing unit being configured to prompt the individual to remove his shoe if the main detector indicates a probability of a presence of a metal and/or unauthorized object that is higher than said predefined detecting threshold.  
Manneschi discloses the processing unit being configured to prompt the individual to remove his shoe if the main detector indicates a probability of a presence of a metal and/or unauthorized object that is higher than said predefined detecting threshold (Paragraphs [0082], [0083] / note that the processing unit of Manneschi is reasonably capable of informing an individual to remove his show using the remove message when an object has been detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Karmi to include the processing unit being configured to prompt the individual to remove his shoe if the main detector indicates a probability of a presence of a metal and/or unauthorized object that is higher than said predefined detecting threshold as taught by Manneschi in order to advantageously allow for further inspection of the shoe to therefore ensure that no dangerous or illegal object is present.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2017/0343666 to Manneschi which discloses a device to detect objects in a shoe, 2) US 2012/0086450 to Crowley et al. which discloses an inspection system that includes a QR-bases shoe scanner and metal detector, and 3) US 2011/0181281 to Itozaki which discloses an antenna coil sensing device used for inspecting explosives and drugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858